Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is being considered by the examiner.
Response to Amendment
Rejections of claim1 1-10 under U.S.C. 101 has been with withdrawn.
Rejection of claim 7, 18, 23 under U.S.C. 112(b) has been withdrawn as the claim has been cancelled in amendment submitted on 02/33/2021.
Rejection of claim 8 has been withdrawn in response to amendment submitted 03/22/2021.
Rejection of claims 24, 25 and 26 has been with withdrawn in response to amendment submitted on 03/22/2021.

Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but they are not persuasive. 
For claims 1 and 17, applicant stated “Cahill discloses calculating and determining the "mass" of a heat sink of a brake. Hence, Cahill is using brake wear measuring devices by looking at the physical dimensions of the brake, and as the length of the brake decreases, it results in the loss of mass. Applicants respectfully submit that this is clearly different from "thermal oxidation"”.


Cahill teaches in [0002] that brakes near the end of life cycle produce more braking heat. And in in [0018-0019] that a higher threshold for brakes with higher heat sink mass i.e. less wear, and a lower threshold for lower heat sink mass i.e. high wear is utilized as an adaptive threshold. And in [0009] that the indicates the maximum temperature the brakes can be prior to pulling out of the gate such that an aborted takeoff may occur at or around the V 1 speed without the brakes overheating and possibly failing. Therefore the objective of Cahill’s invention is to prevent brake wear and fail.

The primary reference, Mylaraswamy teaches in [0022] that friction material temperatures are sensed (202), via the temperature sensor 104, and supplied to a processor-implemented thermal model. The processor-implemented thermal model estimates friction material temperatures at one or more locations on the friction material (204). The estimates of
friction material temperatures are supplied to a processor implemented thermal oxidation model and, based on the estimates of friction material temperatures, the thermal oxidation
model estimates friction material loss due to thermal oxidation. Figure 2 step 206 teaches estimating friction material loss due to thermal oxidation, and that is performed based on sensed temperature in step 202. Therefore Mylaraswamy determines friction material loss due to oxidation through sensing fiction material temperature, and without measuring any physical dimensions. 


Additionally, paragraph [0143] in spec discloses “In some examples, the reduced density of the brake assembly 200 may be determined based on measurements by instruments included in the instruments 108….The aircraft 100 may include a wear pin associated with brake assembly 200. Typically, a wear pin provides an indication of the reduction in length L of a brake and therefore an indication of the brake wear”. And [0141] discloses determining density parameter that indicates decrease in density of the brake assembly.  This is harmonious to Cahill as disclosed by Cahill in [0011] and pointed out by applicant ([0011], disclosing wear measure devices capable of measuring the length of brake heat sink).

	Applicant concluded “neither Mylaraswamy nor Cahill, taken individually or in combination thereof teaches wherein the controller is configured such that the “higher the level of thermal oxidation of the brake, the lower the brake temperature threshold” of the determined brake temperature characteristic criterion is”.

	Mylaraswamy teaches in [0056] that thermal oxidation is occurring if peak temperature is greater than a predetermined threshold i.e. brakes are overheating above peak temperature. Therefore the art teaches brake temperature threshold. Mylaraswamy further teaches in [0022] that friction material is lost due to thermal oxidation.


	Through teaching of Cahill it is obvious to adjust the threshold temperature so that brakes do not over heat. And adjust the threshold as brakes age to avoid overheating. And through teaching of Mylaraswamy it is obvious that overheating causes thermal oxidation.
	Therefore modification of Mylaraswamy through Cahill is obvious to use an adaptive temperature threshold such that “higher the level of thermal oxidation of the brake, the lower the brake temperature threshold” of the determined brake temperature characteristic criterion is”. The modification is beneficial in preventing thermal oxidization by preventing overheating, and thereby extending life of brakes.	

Therefore rejection of claims 1 and 17 is maintained.

	With respect to claim 11, applicant stated “in Cahill, the wear attribute of the brake will result in the turnaround of the aircraft of an aborted takeoff, whereas in the Applicants’ protecting the brake by disabling or enabling a particular one”. Applicant argued that the limitation “controller is configured to disable a brake if a taxiing criterion is met” makes claim 11 patentable over prior art combination.

	Examiner respectfully disagrees because claim 11 is not rejected through modification of Cahill. The modification is made through teaching of Miller and DeVlieg.

Miller teaches in [0030] that the system only selects the brakes for next application that are less prone to oxidation based on their temperature. Therefore Miller teaches enabling or disabling in an order that protects them from oxidation. 

With respect to claim limitation under argument i.e. “controller is configured to disable a brake if a taxiing criterion is met”, DeVlieg teaches in [0005] that only some of the brakes are applied under ordinary taxiing conditions. In [0002] and figure 2 teaches extending brake life by disabling half the brakes during taxi braking. And in [0013] teaches that the brake disable logic is active when aircraft speed is below 40mph. Therefore a brake is only disabled when taxing criterion is met.
	
	Therefore the teaching of Miller and DeVlieg are obvious to protect the brakes from oxidation and extend their useful life.

	Therefore rejection of claim 11 is maintained.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) as claim lacks antecedent basis. “The temperature sensor” has not been recited previously in claim 30 or independent claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy (US Publication No. 20150025735) in view of Cahill (US Publication No 20140163815).
For Claim 1, Mylaraswamy teaches: A controller configured to: generate a first indication for a vehicle braking system depending upon an oxidation state of a wheel brake of the vehicle (Figure 1 and [0006], disclosing oxidation of brake is determined by a processor utilizing a model and supplied data).

determine a brake temperature characteristic criterion of the brake according to the oxidation state of the brake ([0055-0056], disclosing oxidation loss model and a criterion for temperature i.e. comparison of detected temperature with a predefined temperature); 
determine whether a temperature characteristic of the brake satisfies the brake temperature characteristic criterion ([0056], disclosing a comparison between peak temperature and predefined temperature threshold); and 
generate the first indication for the braking system depending upon whether the brake temperature characteristic satisfies the brake temperature characteristic criterion ([0056], disclosing the comparison of peak temperature with predefined temperature. And if the peak 

the brake temperature characteristic criterion is satisfied if the temperature of the brake exceeds a brake temperature threshold ([0056], disclosing the thermal oxidation event will happen if the temperature of brake exceeds predefined temperature limit. Therefore to the condition to be satisfied for thermal oxidation is that the temperature of brake exceeds the predefined temperature threshold); 

Mylaraswamy further discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation), and indicates a threshold temperature above which thermal oxidation occurs, however does not disclose wherein the controller is configured such that the “higher the level of thermal oxidation of the brake, the lower the brake temperature threshold” of the determined brake temperature characteristic criterion is.

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill Further teaches that heat sink mass reduces as brakes wear and lesser the heatsink mass is, the greater is the temperature generated during braking ([0002], disclosing brakes near the end of life cycle produce more braking heat). Cahill further teaches a higher threshold for brakes with higher heat sink mass i.e. less wear, and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Figure 2 discloses TMAX 
It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold temperature algorithm for temperature criterion as taught by Cahill to extend the useful life of brakes.

For Claim 3, Mylaraswamy modified through Cahill teaches: The apparatus according to claim 1. 
Mylaraswamy further teaches: wherein the controller receives an indication of the temperature characteristic of the brake from a temperature sensor associated with the brake ([0007], disclosing a temperature sensor to supply brake friction material temperature signal).

For Claim 4, Mylaraswamy modified through Cahill teaches: The apparatus according to claim 1.
 Mylaraswamy further teaches: wherein the controller receives a predicted temperature characteristic from a brake temperature prediction function as the temperature characteristic of the brake ([0055], disclosing a thermal model that provides temperature estimates hence it provides temperature prediction).


For Claim 5, Mylaraswamy modified through Cahill teaches: The apparatus according to claim 1.
Mylaraswamy further teaches:  wherein the controller is configured to: monitor the temperature characteristic of the brake; and if the temperature characteristic of the brake no Wco(n)). And further disclosing that the matrix is updated every time a new temperature is available from a sensor. Therefore if the temperature criteria is being satisfied, 1st indication will be generated and when the criteria is no longer satisfied after change in temperature, 2nd indication will be generated. The first indication is the occurrence of oxidation and second indication is no occurrence of oxidation).

For claim 8, Mylaraswamy modified through Cahill teaches:  The apparatus according to claim 1, 
Mylaraswamy further discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation) but does not disclose: wherein, if the thermal oxidation state of the brake is “below a predetermined thermal oxidation level, a first brake temperature characteristic criterion is selected which comprises a first temperature threshold”.

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill Further teaches that heat sink mass reduces as brakes wear and lesser the heatsink mass is, the greater is the temperature generated during braking ([0002], disclosing brakes near the end of life cycle produce more braking heat). Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of 
Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold temperature algorithm for temperature criterion based on brake oxidation state as taught by Cahill to extend the useful life of brakes.

For Claim 9, Mylaraswamy modified through Cahill teaches: The apparatus according to claim 8, 
Mylaraswamy discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation). However does not disclose: wherein, if the thermal oxidation state of the brake is “above the predetermined thermal oxidation level, a second brake temperature characteristic criterion is selected which comprises a second temperature threshold lower than the first temperature threshold”. 

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill further teaches a higher threshold for brakes with higher heat sink mass i.e. less wear and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Figure 2 discloses TMAX (temperature for brakes with less wear) is higher than TMIN (temperature for brakes with more wear).
Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold 

For Claim 10, Mylaraswamy modified through Cahill teaches: The apparatus according to claim 9, 
Mylaraswamy further discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation). And discloses estimating oxidation value through a model therefore the art has predetermined reference values ([0022], disclosing the estimates of friction material temperatures are supplied to a processor implemented thermal oxidation model. However Mylaraswamy does not disclose “wherein the second brake temperature characteristic criterion is selected based on the difference between the thermal oxidation state of the brake and the predetermined thermal oxidation level”. 

Cahill teaches a higher threshold for brakes with higher heat sink mass i.e. less wear and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Cahill’s art is does not recite comparing heat sink mass from a predetermined level, however Minimum and Maximum levels are disclosed and hence the art uses those levels in calculations for generation of threshold temperature. Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include generation of temperature criterion based on comparison of current oxidation state and a predetermined oxidation level as taught by Cahill to have a specific criteria for comparison.

Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy (US Publication No. 20150025735) in view of Cahill (US Publication No 20140163815), Miller (US Publication No. 20160318492) and DeVlieg (US Publication No. 20060244310).

For Claim 11, Mylaraswamy modified through Cahill teaches: A vehicle comprising the apparatus according to claim 1 and a braking system ([0010] and Figure 1, disclosing an aircraft brake monitoring system. Aircraft is a vehicle and as there is a brake monitoring system, the aircraft has a braking system), the braking system comprising:
 a second controller configured to: 
receive the first indication (Figure 1 and [0006], disclosing oxidation of brake is determined by a processor utilizing a model and supplied data); 

Mylaraswamy discloses selectively engaging the brakes ([0017], disclosing selectively engaging and disengaging the brakes) but does not disclose to” control the operation of the brake based on the first indication”.

Miller teaches: control the operation of the brake based on the first indication ([0030], disclosing the system only selects the brakes for next application that are less prone to oxidation based on their temperature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the art of Mylaraswamy to select brakes based on the indication from oxidation state of the brake as taught by Miller to prolong useful life of brake.

“disable a brake if a taxiing criterion is met”.

DeVlieg teaches brakes are disabled based on taxi criterion ([0013], disclosing the brake disable logic is active when aircraft speed is below 40mph and [0005] disclosing that applying some brakes during taxi extends their life brake because wear is more dependent on number of application than braking intensity).

It would have been obvious to one having ordinary skill in the art to further modify the art of Mylaraswamy before the effective filing of claimed invention to include brake disable function under low speed taxi criteria as taught by DeVlieg to extend the life of brakes.

For Claim 12, Mylaraswamy modified through Cahill, Miller and DeVlieg teaches: The vehicle according to claim 11.
Mylaraswamy further teaches: wherein, 4713766-US-NP the first indication received by the controller is generated depending upon whether a brake temperature characteristic satisfies a brake temperature characteristic criterion ([0056], disclosing the comparison of peak temperature with predefined temperature and if the peak temperature is greater that predefined 

and the controller is configured to: receive a second indication that the temperature characteristic of the brake no longer satisfies the brake temperature characteristic criterion ([0056], disclosing the comparison of peak temperature with predefined temperature and if the peak temperature is greater that predefined temperature, oxidation is occurring. [0060-0062], disclosing a Condition Indicator Matrix that has thermal friction material loss due to thermal oxidation (Wco(n)). And further disclosing that the matrix is updated every time a new temperature is available from a sensor. Therefore if the temperature criteria is being satisfied, 1st indication will be generated and when the criteria is no longer satisfied after change in temperature, 2nd indication will be generated. 1st indication is the occurrence of oxidation and 2nd indication is no occurrence of oxidation); 

Mylaraswamy discloses selectively engaging the brakes ([0017], disclosing selectively engaging and disengaging the brakes) but does not disclose “control the brake selectively to be enabled or disabled based on the received indication”. 

Miller teaches enabling and disabling the brakes based on their temperature ([0030], disclosing the system only selects the brakes for next application that are less prone to oxidation based on their temperature).



For Claim 13, Mylaraswamy modified by Cahill, Miller and DeVlieg teaches: The vehicle according to claim 11.
Mylaraswamy further teaches: wherein the second controller is configured to control the brake ([0017], disclosing the system can engage and disengage brake assemblies. The first indication of Mylaraswamy is peak temperature reading as disclosed in [0056]).

Mylaraswamy does not disclose brakes “to be disabled” if it receives the first indication.  

Miller teaches brakes to be disabled (Figure 4C, disclosing disabling brakes that have high temperature. High temperature is a first indication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to further modify the art of Mylaraswamy to disable the brakes based on temperature as taught by Miller to avoid oxidation and prolong their service life.

For Claim 14, Mylaraswamy modified by Cahill, Miller and DeVlieg teaches: The vehicle according to claim 13.
Mylaraswamy further teaches: wherein the second controller is configured to control the brake ([0017], disclosing the system can engage and disengage brake assemblies).

Mylaraswamy does not disclose “brakes to be enabled” if it receives the second indication.

Miller teaches brakes to be enabled (Figure 4C, disclosing enabling the brakes that have lowest temperature).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the art of Mylaraswamy to enable the brakes that have temperature below a threshold and disable those above a threshold as taught by Miller to mitigate high temperature oxidation.

For claim 15, Mylaraswamy modified through Mylaraswamy modified by Cahill, Miller and DeVlieg teaches: The vehicle according to claim 13.
Mylaraswamy further teaches: wherein the vehicle is an aircraft ([0010] and Figure 1, disclosing an aircraft brake monitoring system), wherein the taxiing criterion comprises one or more of: 
an aircraft speed threshold defined such that an aircraft speed less than or equal to the aircraft speed threshold satisfies the predefined taxiing criterion ([0035], disclosing a speed threshold criteria); 

and a particular flight phase indicated by a flight phase indication system of the aircraft (under BRI only one criteria has to be met, this this limitation is not considered).

Mylaraswamy teaches of selectively enabling and disengaging brakes i.e. disable brake in [0017] but does not disclose that the second controller is configured to “disable a brake if a taxiing criterion is met”.



It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include brake disable function under low speed taxi criteria as taught by DeVlieg to extend the life of brakes. 

For claim 16, Mylaraswamy modified by Cahill, Miller and DeVlieg teaches: The vehicle according to claim 13.
Mylaraswamy does not disclose wherein the second controller is configured to: receive a braking request, the braking request comprising information relating to a requested braking intensity; 

determine, based on the information related to the requested braking intensity, whether the requested braking intensity exceeds a braking intensity threshold; 

and if the requested braking intensity exceeds the braking intensity threshold, enable at least one disabled brake.
DeVlieg teaches: controller is configured to: receive a braking request, the braking request comprising information relating to a requested braking intensity ([0013], disclosing brake intensity is received by brake disable control circuit); 



and if the requested braking intensity exceeds the braking intensity threshold, enable at least one disabled brake ([0013], disclosing brake disable circuit is active when brake intensity is low and when the intensity is increased the disable circuit is inactive. Hence it enables previously disabled brake(s)).

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include a brake intensity metering logic to enable disabled brakes when required as taught by DeVlieg to always honor the commanded braking force requirement.


Claim 17, 19–21, 24–26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy (US Publication No. 20150025735) in view of Cahill (US Publication No 20140163815) and Miller (US Publication No. 20160318492).

For Claim 17, Mylaraswamy teaches: A method for controlling at least one wheel brake of an aircraft ([0017], disclosing an actuator for engaging and disengaging brakes. [0010] and Figure 1, disclosing an aircraft brake monitoring system), the method comprising: generating a first indication depending upon an oxidation state of a wheel brake of an aircraft ((Figure 1 and 

Mylaraswamy further teaches: determining a brake temperature characteristic criterion of the brake according to the thermal oxidation state of the brake ([0055-0056], disclosing oxidation loss model and a criterion for temperature i.e. comparison of detected temperature with a predefined temperature); 

determining whether a temperature characteristic of the brake satisfies the brake temperature characteristic criterion ([0056], disclosing a comparison between peak temperature and predefined temperature threshold); 

and generating the first indication depending upon whether the brake temperature characteristic satisfies the brake temperature characteristic criterion ([0056], the condition to satisfy the criteria is that peak temperature does not exceed the temperature threshold).
wherein the temperature characteristic of the brake comprises a temperature of the brake ([0056], disclosing comparison of peak temperature of brake); 

 the brake temperature characteristic criterion is satisfied if the temperature of the brake exceeds a brake temperature threshold ([0056], disclosing a condition for thermal oxidation to occur is if peak temperature of brake exceeds predefined threshold temperature)

Mylaraswamy teaches of disabling brakes in [0017] but does not teach controlling the brake to be “disabled based on the first indication”.

Miller teaches: disabling brake based ([0030], disclosing the system only selects the brakes for next application that are less prone to oxidation based on their temperature, hence disabling the brakes based on their oxidation indication).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the art of Mylaraswamy to disable brakes based on the indication from oxidation state of the brake as taught by Miller to prolong useful life of brake.

Mylaraswamy further discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation), and indicates a threshold temperature above which thermal oxidation occurs, however does not disclose “higher the level of thermal oxidation of the brake, the lower the brake temperature threshold” of the determined brake temperature characteristic criterion is.

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill Further teaches that heat sink mass reduces as brakes wear and lesser the heatsink mass is, the greater is the temperature generated during braking ([0002], disclosing brakes near the end of life cycle produce more braking heat). Cahill further teaches a higher threshold for brakes with higher heat sink mass i.e. less wear, and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Figure 2 discloses TMAX (temperature for brakes with less wear) is higher than TMIN (temperature for brakes with more wear). Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold temperature algorithm for temperature criterion as taught by Cahill to extend the useful life of brakes.

For Claim 19, Mylaraswamy modified by Cahill and Miller teaches: The method according to claim 17.
 Mylaraswamy further teaches: comprising: (i) monitoring the temperature characteristic of the brake ([0015], disclosing brake temperature monitoring system); 

(ii) determining whether the temperature characteristic of the brake still satisfies the brake temperature characteristic criterion ([0056], comparing peak temperature with predefined threshold temperature to determine is oxidation is active); 

if the temperature characteristic of the brake no longer satisfies the brake temperature characteristic criterion ([0056], the criteria is oxidation to occur is if the peak temperature is higher than threshold temperature, if it is not then oxidation will not take place): 

generating a second indication that the temperature characteristic of the brake no longer satisfies the brake temperature characteristic criterion ([0056], second indication is that thermal oxidation is not taking place when peak temperature is not above threshold); 



Mylaraswamy can selectively engage and disengage brakes but does not disclose “controlling the brake to be enabled based on the second indication”.

Miller teaches enabling and disabling brakes ([0030], disclosing the system only selects the brakes for next application that are less prone to oxidation based on their temperature, hence disabling the brakes based on their oxidation indication).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the art of Mylaraswamy to disable brakes based on the indication from oxidation state of the brake as taught by Miller to prolong useful life of brake.

For Claim 20, Mylaraswamy modified by Cahill and Miller teaches: The method according to claim 17.
Mylaraswamy further teaches: method comprising receiving an indication of the temperature characteristic of the brake from a temperature sensor associated with the brake ([0007], disclosing a temperature sensor to supply brake friction material temperature signal).

For Claim 21, Mylaraswamy modified by Cahill and Miller teaches: The method according to claim 17.


For claim 24, Mylaraswamy modified by Miller and Cahill teaches: The method according to claim 19. 
Mylaraswamy discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation). However does not disclose: wherein, if the thermal oxidation state of the brake is “below a predetermined thermal oxidation level, a first brake temperature characteristic criterion is selected which comprises a first temperature threshold”. 

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill Further teaches that heat sink mass reduces as brakes wear and lesser the heatsink mass is, the greater is the temperature generated during braking ([0002], disclosing brakes near the end of life cycle produce more braking heat). Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].


It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold temperature algorithm for temperature criterion based on brake oxidation state as taught by Cahill to extend the useful life of brakes.

For Claim 25, Mylaraswamy modified by Miller and Cahill teaches: The method according to claim 24 as discussed above. 
Mylaraswamy discloses friction material loss occurs due to thermal oxidation ([0060], disclosing friction material loss calculation due to thermal oxidation), however does not disclose: wherein, if the thermal oxidation state of the brake is “above the predetermined thermal oxidation level, a second brake temperature characteristic criterion is selected which comprises a second temperature threshold lower than the first temperature threshold”.

Cahill teaches an adaptive temperature threshold generated based on brake wear (Figure 3 step 56, disclosing temperature threshold based on heat sink mass). Cahill further teaches a higher threshold for brakes with higher heat sink mass i.e. less wear and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Figure 2 discloses TMAX (temperature for brakes with less wear) is higher than TMIN (temperature for brakes with more wear). Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include an adaptive threshold temperature algorithm for temperature criterion based on oxidation state as taught by Cahill to extend the useful life of brakes.

For Claim 26, Mylaraswamy modified through Miller and Cahill teaches: The method according to claim 25.

However Mylaraswamy does not disclose “wherein the second brake temperature characteristic criterion is selected based on the difference between the thermal oxidation state of the brake and the predetermined thermal oxidation level”.

Cahill teaches a higher threshold for brakes with higher heat sink mass i.e. less wear and a lower threshold for lower heat sink mass i.e. high wear ([0018], disclosing TMAX is for higher heat sink mass and TMIN is for lower heat sink mass). Cahill’s art is does not recite comparing heat sink mass from a predetermined level, however Minimum and Maximum levels are disclosed and hence the art uses those levels in calculations for generation of threshold temperature. 
Cahill further teaches heat sinks is synonymous term for aircraft brakes in [0008].

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include generation of temperature criterion based on comparison of current oxidation state and a predetermined oxidation level as taught by Cahill to have a specific criteria for comparison.

For claim 29, Mylaraswamy modified through Miller and Cahill teaches: The method according to claim 17.
Mylaraswamy further teaches:  wherein the method is performed in real- time in a taxiing phase and/or when a braking even it occurring ([0065], disclosing computation of the condition and 

For claim 31, Mylaraswamy modified through Miller and Cahill teaches: The method according to claim 17.
Mylaraswamy further teaches: wherein all or part of the method may be performed at a fast rate ([0023], disclosing repetitive samples over several landings are taken to generate estimate of health, as multiple samples are taken at each landing, they are taken and processed at a fast rate. Furthermore [0065], disclosing computation of health indicators may be performed by the processor in real time on board the aircraft, [0022] and figure 2 disclosing flowchart of performing oxidation estimation. Therefore the entire process is performed at fast rate and multiple times), with the temperature of the brake being sampled multiple times per second up to the sampling rate of the temperature sensor ([0022] and figure 2 disclosing flowchart of performing oxidation estimation. And temperatures are sensed (202), via the temperature
sensor 104, and supplied to a processor-implemented thermal model. The processor-implemented thermal model estimates friction material temperatures at one or more
locations on the friction material. And [0023], disclosing repetitive samples over several landings are taken to generate estimate of health. Furthermore [0065], disclosing computation of health indicators may be performed by the processor in real time on board the aircraft. Therefore sampling rate dependent on how fast a new temperature sample is provided by the temperature sensor i.e. its sampling rate).

27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy (US Publication No. 20150025735) in view of Cahill (US Publication No 20140163815), Miller (US Publication No. 20160318492) and DeVlieg (US Publication No. 20060244310).

a.	For Claim 27, Mylaraswamy modified by Cahill and Miller teaches: The method according to claim 17 as described above.
Mylaraswamy further teaches: wherein the predefined taxiing criterion comprises one or more of: an aircraft speed threshold defined such that an aircraft speed less than or equal to the aircraft speed threshold satisfies the predefined taxiing criterion ([0035], disclosing a speed threshold criteria); 
and a particular flight phase indicated by a flight phase indication system of the aircraft.
Mylaraswamy discloses enabling and disabling brakes but does not disclose the wheel brake is disabled if a predefined taxiing criterion is met.

DeVlieg teaches brakes are disabled based on taxi criterion ([0013], disclosing the brake disable logic is active when aircraft speed is below 40mph. And [0005] disclosing that applying some brakes during taxi extends their life because brake wear is more dependent on number of application than braking intensity).

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include brake disable function under low speed taxi criteria as taught by and DeVlieg to extend the life of brakes.


Mylaraswamy does not disclose receiving a braking request, the braking request comprising information relating to a requested braking intensity: determining, based on the information related to the requested braking intensity, whether the requested braking intensity exceeds a braking intensity threshold: and if the requested braking intensity exceeds the braking intensity threshold, enabling at least one disabled brake.

DeVlieg teaches: receive a braking request, the braking request comprising information relating to a requested braking intensity; ([0013], disclosing brake intensity is received by brake disable control circuit) 
determine, based on the information related to the requested braking intensity, whether the requested braking intensity exceeds a braking intensity threshold ([0013], disclosing the brake intensity level is compared to predefined intensity threshold); 

and if the requested braking intensity exceeds the braking intensity threshold, enable at least one disabled brake ([0013], disclosing brake disable circuit is active when brake intensity is low and when the intensity is increased the disable circuit is inactive. Hence it enables previously disabled brake(s)).

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include a brake intensity metering logic to enabled disabled brakes when required as taught by DeVlieg to always honor the commanded braking force requirement.

c.	For claim 30, Mylaraswamy modified through Cahill and Miller teaches: The method according to claim 29, wherein by disabling the brake responsive to the first indication (See claim 17 for modification of disabling brake in response to first condition).

Mylaraswamy teaches of selectively enabling and disengaging brakes i.e. disable brake in [0017] but does not disclose to disable brake “only when the aircraft is in the taxiing phase as defined by the taxiing criterion, the brake is made available to provide braking during other phases in which reducing the speed of the aircraft is a higher priority than protecting the brake against thermal oxidation”.
DeVlieg teaches only when the aircraft is in the taxiing phase as defined by the taxiing criterion([0013], disclosing the brake disable logic is only active when aircraft speed is below 40mph and brake disable circuit is only active when brake intensity is low and when the intensity is increased the disable circuit is inactive. Therefore it only disables brakes during taxiing phase and enables during other phases), the brake is made available to provide braking during other phases in which reducing the speed of the aircraft is a higher priority than protecting the brake against thermal oxidation ([0013], disclosing the brake disable logic is only active when aircraft speed is below 40mph and brake disable circuit is only active when brake intensity is low and when the intensity is increased the disable circuit is inactive. Therefore it only disables brakes during taxiing phase and enables during other phases. Furthermore it enables all brakes when braking intensity is high i.e. reducing speed of aircraft has higher priority than preventing thermal oxidation. [0005] disclosing that applying some brakes during taxi extends their life brake because wear is more dependent on number of application than braking intensity). 

It would have been obvious to one having ordinary skill in the art to modify the art of Mylaraswamy before the effective filing of claimed invention to include brake disable function under low speed taxi criteria as taught by DeVlieg to extend the life of brakes.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664